             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 209 MR WCM

LOTZ INTERNATIONAL, LLC          )
                                 )
                 Plaintiff,      )
v.                               )
                                 )                       ORDER
NANCY BURNETTE,                  )
SHANA MUSE,                      )
MELISSA MCCLEAVE,                )
KARI BRASWELL,                   )
JOHN DOE 1-5, aka “Citizens      )
Against Corruption and Abuse”    )
                                 )
                 Defendants.     )
_________________________________)

      This matter is before the Court sua sponte for purposes of determining

subject matter jurisdiction.

      On July 31, 2020, Plaintiff Lotz International LLC (“Plaintiff”) filed its

Complaint against Nancy Burnette, Shana Muse, Melissa McCleave, Kari

Braswell, and “John Doe 1-5 AKA ‘Citizens Against Corruption and Abuse’”

asserting claims under North Carolina state law.          Doc. 1.   The docket

references federal subject matter jurisdiction pursuant to 28 U.S.C. 1332,

though the Complaint itself does not contain a specific jurisdictional

statement.

      Plaintiff alleges that it is “a corporation organized under the laws of the

State of Delaware with headquarters located in Dallas, Texas” and that



      Case 1:20-cv-00209-MR-WCM Document 5 Filed 09/02/20 Page 1 of 3
Defendants are residents of North Carolina. Doc. 1, ¶¶ 1-5. Plaintiff further

alleges that it “is comprised of two members, one of which is Samuel Pires, who

is a member of Word of Faith Fellowship Church (‘WOFF’) in Spindale, North

Carolina.” Id. at ¶ 6.

      “The burden of establishing subject matter jurisdiction is on…the party

asserting jurisdiction.” Robb Evans & Assoc., LLC v. Holibaugh, 609 F.3d 359,

362 (4th Cir. 2010). “For purposes of diversity jurisdiction, the citizenship of a

limited liability company ... is determined by the citizenship of all of its

members.” Cent. W. Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636

F.3d 101, 103 (4th Cir. 2011).        When members are LLCs themselves,

citizenship must be traced through until only individuals and/or corporations

are reached. See Jennings v. HCR ManorCare, Inc., 901 F.Supp.2d 649, 651

(D. S.C. 2012) (“an LLC’s members’ citizenship must be traced through

however many layers of members there may be.”).

      Here, the record does not reveal the identity or citizenship of both

constituent members of Plaintiff.      In addition, the allegation that one of

Plaintiff’s members is a member of a church located in North Carolina suggests

that the parties to this case may not be completely diverse.




                                        2

      Case 1:20-cv-00209-MR-WCM Document 5 Filed 09/02/20 Page 2 of 3
      Accordingly, Plaintiff is directed to file, on or before September 9, 2020,

a notice identifying all of its constituent members and the citizenship of each.

      It is so ordered.


                              Signed: September 2, 2020




                                          3

      Case 1:20-cv-00209-MR-WCM Document 5 Filed 09/02/20 Page 3 of 3
